Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as whole and particular the limitations pertaining to:

“receiving, by the first mobile device, a live broadcast command to live broadcast a video game being played by a user on the first mobile device, wherein the video game comprises a plurality of game pictures loaded by a game engine using a picture loading method, and the plurality of game pictures of the video game loaded by the game engine is provided to a game drawing environment configured to detect and extract a game picture frame; creating a video buffer at the first mobile device based on the live broadcast command for storing video picture frames of the video game in real time at the first mobile device; binding the video buffer with a picture drawing module; detecting and extracting one or more video picture frames from the plurality of games pictures of the video game using the picture drawing module at the first mobile device as the user is playing the video game; collecting external voice data by the microphone when the user is playing the video game on the first mobile device; synchronously synthesizing at the first mobile device the external voice data and the one or more video picture frames stored in the video buffer into a video streaming media file; and uploading the video streaming media file to a live broadcast server, so that the live broadcast server performs live 

“ receiving, by the first mobile device, a live broadcast command to live broadcast a video game being played by a user on the first mobile device, wherein the video game comprises a plurality of game pictures loaded by a game engine using a picture loading method, and the plurality of game pictures of the video game loaded by the game engine is provided to a game drawing environment configured to detect and extract a game picture frame; creating a video buffer at the first mobile device based on the live broadcast command for storing video picture frames of the video game in real time at the first mobile device; binding the video buffer with a picture drawing module; detecting and extracting one or more video picture frames from the plurality of games pictures of the video game using the picture drawing module at the first mobile device as the user is playing the video game; collecting external voice data by the microphone when the user is playing the video game on the first mobile device; synchronously synthesizing the external voice data and the one or more video picture frames stored in the video buffer at the first mobile device into a video streaming media file; and uploading the video streaming media file to a live broadcast server, so that the live broadcast server performs live broadcasting of the video streaming media file in response to one or more live streaming requests from other mobile devices” as recited in claim 7.

“receiving, by the first mobile device, a live broadcast command to live broadcast a video game being played by a user on the first mobile device, wherein the video game comprises a plurality 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                            Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425         
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425